DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-7,10-11,14-18,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verhasselt ( US 20200196818 A1).
Regarding claim 1, Verhasselt teaches 
(housing 60, figure 2) adapted to move along a surface to be cleaned, the housing having a brush chamber (first brush pocket 66 and second brush pocket 68, figure 2; para 0051-0053) and an inlet opening configured to be adjacent the surface to be cleaned as the housing moves across a surface (para 0051-0053); 
a fluid delivery system (para 0025,0027-0028 0035) including a supply tank (cleaning fluid reservoir 20, figure 1) configured to store cleaning fluid and a fluid distributor (fluid dispensing orifice 44, figure 2;  para 0035-0036) configured to apply cleaning fluid to the surface to be cleaned; a collection cup (solid debris reservoir 34, figure 2) rearward of the inlet opening and the brush chamber, and removably mounted to the housing (end of para 0050); 
a brushroll (first and second brush 30, 32, figure 2; para 0031-0032) in the brush chamber mounted in the housing for rotation about an axis, a portion of the brushroll projecting through the inlet opening to sweep the surface to be cleaned (figure 2), the brushroll having a sweeping medium comprising microfiber material capable of absorbing liquid (para 0066) the brushroll configured to mechanically propel dirt and liquid from the surface to be cleaned into the collection cup (bottom wall 46, figure 2); and a brushroll motor (para 0006, 0034) drivingly connected to the brushroll for rotation of the brushroll about the axis; wherein the collection cup comprises an entrance opening (opening 50, figure 2) and a collection chamber (bottom wall 46, figure 2); that is in fluid communication with the brush chamber via the entrance (para 0040, figure 2).
Regarding claim 2, Verhasselt teaches the housing comprises opposing lateral sides, and the collection cup is removable from the housing through one of the opposing lateral side of the housing for emptying (para 0050-0052)
Regarding claim 3, Verhasselt teaches a pocket in which the collection cup is mounted, wherein the housing comprises opposing lateral sides and the pocket is accessible through one of the opposing lateral sides, wherein the collection cup is slidable through the one of the opposing lateral sides to remove the collection cup from the pocket (para 0008,0050,0055 discloses that the debris collection reservoir is removable for emptying by an operator and can be slid out and lock back in; para 0058).
Regarding claim 4, Verhasselt teaches battery (power source 26, figure 1; para 0026, power source is mounted to scrubber assembly 12 in figure 1 and which scrubber assembly consists of the housing) mounted to the housing and electrically connected to the brushroll motor.
Regarding claim 6, Verhasselt teaches the collection cup (solid debris reservoir 34, figure 2) is positioned between the brushroll (first and second brush 30, 32, figure 2) and the battery (power source 26, figure 1).
first brush pocket 66 and second brush pocket 68, figure 2) comprises a brushroll clearance (see space between first and second brush pocket 66 and 68, figures 2) that varies radially relative to the axis to increase or decrease the compression of the brushroll by the brush chamber.
Regarding claim 10, Verhasselt teaches an interference edge (see space between front wall 70 and first brushroll 30, figure 2; para 0053) facing the brush chamber and interfacing with a leading portion of the brushroll (see figure 2; para 0038); and a squeegee (vacuum squeegee 52, figure 8) is provided on the housing, rearwardly of the brushroll, and configured to contact the surface to be cleaned below the housing as the housing moves along the surface to be cleaned.
Regarding claim 11, Verhasslet teaches a cover on the housing which encloses the collection cup and the brushroll, wherein the cover is removable from the housing without the use of tools, and wherein the collection cup is configured to be removed from the housing for emptying without removing the cover from the housing ( para 0050, 0055 Verhasselt disclose that the dirt collection reservoir can be can be slid out from the side housing 60 without removing the top cover of dirt collection reservoir see figure 3).
Regarding claim 14, Verhasselt teaches an upright body (see figure 1, para 0067) pivotally mounted to the housing, wherein the fluid distributor (fluid dispensing orifice can be place outside housing on assembly, figure 8; para 0070) located on the upright body and configured to spray cleaning fluid outwardly and forwardly in front of the housing directly onto the surface to be cleaned.
Regarding claim 15, Verhasselt teaches the brushroll comprises a hybrid brushroll including a plurality of bristles, with the microfiber material arranged between the bristles (para 0066).
Regarding claim  16, Verhasselt teaches wherein the supply tank (fluid reservoir 20, figure 1) is mounted to the upright body (figure 1); and a swivel joint (chassis 18, figure 1) coupling the upright body to the housing, the swivel joint defining a first axis about which the upright body is configured to be pivoted front-to-back with respect to the housing and a second axis about which the upright body is configured to be pivoted side-to-side with respect to the housing (para 0067).
Regarding claim 17, Verhasselt teaches an upright body pivotally mounted to the housing, a single rear wheel disposed at a rear of the housing and centered below the upright body; and a pair of forward wheels disposed on the housing, forwardly of the single rear wheel (Verhasselt disclose various different types of wheel arrangements for device ; para 0024, 0067).
Regarding claim 18, Verhasselt teaches an upright body pivotally (figure 1, para 0067) mounted to the housing, the upright body comprising a handle (upright handle 14, figure 1) and a frame (figure 1), wherein the supply tank (cleaning fluid reservoir 20, figure 1) is mounted to the frame, and wherein the handle pivotally-coupled with the frame to pivot between an extended position and a folded position (para 0024).
Regarding claim 20, Verhasselt teaches the sweeper is a multi-function sweeper (floor maintenance machine 10, figure 1) configured to perform both dry sweeping and wet mopping (para 0027-0028).
Claim(s) 1,8-9,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohler et al. (EP 3453301 A1), Kohler
Regarding claim 1, Kohler teaches a housing (housing 14, figure 1) adapted to move along a surface to be cleaned the housing having a brush chamber (figure 1) and an inlet opening (dirt inlet opening 70, figure 1) configured to be adjacent the surface to be cleaned as the housing moves across a surface; a fluid delivery system (wetting device 64, figure 1) including a supply tank (cleaning liquid container 56, figure 1) configured to store cleaning fluid and a fluid distributor (fluid conduit 62, figure 1) configured to apply cleaning fluid to the surface to be cleaned; a collection cup (dirt container 54, figure 2) rearward of the inlet opening and the brush chamber, and removably mounted to the housing; a brushroll (wiping roller 42, figure 1) in the brush chamber mounted in the housing for rotation about an axis (rotation axis 44, figure 1), a portion of the brushroll projecting through the inlet opening to sweep the surface to be cleaned, the brushroll having a sweeping medium comprising microfiber material capable of absorbing liquid, the brushroll configured to mechanically propel dirt and (Kohler disclose that the wiper is rotatable by means of a drive) drivingly connected to the brushroll for rotation of the brushroll about the axis; wherein the collection cup comprises an entrance opening (figure 1) and a collection chamber (container device 50, figure 1) that is in fluid communication with the brush chamber via the entrance opening, whereby dirt and liquid mechanically propelled through the entrance opening by the brushroll are collected within the collection chamber defined by the collection cup (figure 1).
Regarding claim 8, Kohler teaches a ramp (sweeping threshold 74, 72, figure 1) provided at a rear portion of the brush chamber for guiding dirt and liquid toward the entrance opening and into the collection chamber, the ramp extending from a rear side of the inlet opening upwardly to the entrance opening of the collection cup.
Regarding claim 9, Kohler teaches a cover (cover member 52, figure 1) on the housing which encloses the collection cup and the brushroll, the cover comprising an upper inside surface which overlies the ramp, and wherein the upper inside surface of the cover is angled downwardly (see entire bottom wall 78, figure 1) in a rearward direction toward the collection cup.
Regarding claim 19, Kohler teaches an autonomous sweeper (floor cleaning device 10, figure 1) comprising an autonomous drive system configured to drive the housing autonomously over the surface to be cleaned (para 0045 of translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt ( US 20200196818 A1) in view of Tonderys et al. ( US 20190090701 A1)
Regarding claim 5, Verhasselt teaches all the limitations stated above, except an USB charging port on one of the housing and the battery.
Tonderys teaches a USB charging port on base of a vacuum cleaner (see para 0120).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Vernasselt so that power source is charge by a USB terminal. This modification is more cost effective . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt (US 20200196818 A1), in view Chow ( US 20120110757 A1).
Regarding claim 12, Verhasselt teaches all the limitations stated above except, the cover being least partially formed from one of a translucent material and a transparent material, such that the brushroll and the collection chamber defined by the collection cup are at least partially visible to a user through the cover without removing the cover.
Regarding claim 12, Chow teaches that sweeper cover has transparent cover (para 0023).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Verhasselt so that the cover is see through. This modification would allow a user to see if the collection reservoir is full needs to be to emptied, while the vacuum cleaner is running. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt (US 20200196818 A1) in view of Caruso (US 6026529A)
Regarding claim 13, Verhasselt teaches all the limitations stated above except, a brushroll latch securing the brushroll within the brush chamber, wherein the brushroll is removably mounted in the brush chamber by the brushroll latch, wherein the brushroll 
Caruso teaches a cover for the brushroll that has a latch (col 7 lines 5-11). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the assembly of Verhasselt so that the cover has a latch that secures the roller in place. This modification ensures that the brushroll is secure in place. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723   

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723